F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         JAN 22 2003
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

FRANK E. SWANSON,

          Plaintiff - Appellant,

v.                                                     No. 02-3124
                                                D.C. No. 01-CV-3295-GTV
DWIGHT E. MILLER, Attorney;                            (D. Kansas)
FRANK D. DIEHL, Deputy
Disciplinary Administrator,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Frank E. Swanson, proceeding pro se, appeals from an order of the district

court dismissing his civil rights complaint brought pursuant to 42 U.S.C. §§ 1981,

1983. In his complaint, Swanson alleged that defendant Dwight Miller,

Swanson’s criminal defense attorney, failed to provide competent legal assistance

at trial and that defendant Frank Diehl, the Deputy Disciplinary Administrator of

the Kansas Bar Association, deliberately refused to address the issues presented

by Swanson in his Bar complaint. Swanson also alleged generally that Diehl

conspired with Miller to conceal Miller’s misconduct and that Diehl denied

Swanson access to the court, due process, and equal protection by failing to

provide him copies of Miller’s response to the Bar complaint. In dismissing

Swanson’s § 1981 claim, the district court noted that the claim failed because the

complaint did not allege that Swanson was deprived of a federal right due to

racially-motivated conduct. Instead, the district court concluded that Swanson’s

allegations amounted to claims of legal malpractice which should be raised in

state court. As to Swanson’s § 1983 claims, the district court noted as follows:

(1) Swanson’s conclusory allegations of a conspiracy between Miller and Diehl,

unsupported by the allegation of specific facts showing the elements of

conspiracy, were insufficient to state a claim for relief; (2) as a Bar official

charged with investigating and presenting cases involving attorney discipline,

Diehl was absolutely immune from a suit for money damages; (3) Swanson lacked


                                          -2-
standing, pursuant to binding Tenth Circuit precedent, to bring a civil rights

action against those individuals charged with the investigation and resolution of

Bar disciplinary complaints; and (4) Swanson had no constitutional or state-law

right to access any of the materials filed by Miller in the disciplinary proceedings.

        This court has considered the contentions set out in Swanson’s appellate

filings and conducted a de novo review of both the district court’s order and the

entire record on appeal. Our review leads the court to conclude that the district

court did not commit reversible error in dismissing Swanson’s complaint.

Accordingly, this court AFFIRMS the district court for substantially those

reasons set out in the district court’s thorough order of dismissal dated March 20,

2002.

                                       ENTERED FOR THE COURT



                                       Michael R. Murphy
                                       Circuit Judge




                                         -3-